Title: From George Washington to Henry Gird, Jr., 19 August 1798
From: Washington, George
To: Gird, Henry Jr.



Sir,
Mount Vernon 19th Augt 1798.

Having had time to reflect more at leisure on the application made to me yesterday by you & your brother, for a tract of land of which I am possessed on the Ohio—containing by the patent two thousand four hundred & forty eight acs. I have determined to offer it to your father on the following terms, viz.—
First—At ten dollars an acre, provided it has nothing more than its situation, & the quality of its soil to recommend it.
Second. If more than these appertain—for instance a valuable Mill Seat—Ores of any kind—&ca these shall be valued by disinterested

men chosen by the parties, and be added to the above value—or
Third. If to avoid this trouble & uncertainty Mr Gird would prefer a definite sum, I will (although it might be disadvantageous to me, and notwithstanding the price fixed thereon yesterday) take One thousand dollars in addition to the ten dollars an Acre.
Fourth. The Land shall be granted on a lease for Seven years, paying an Interest annually, & punctually, of Six percentum pr annum durg that term. the first of which to become due on the first day of January in the year Eighteen hundred—& the same sum, on the same day, in every year thereafter during the above m[entione]d term of seven yrs.
Fifth. It shall be optional in the said Gird, to be possessed of the said tract of Land in Fee simple, on condition that he shall pay the whole sum often dollars an acre, & the thousand dollars as before mentioned, within the said term of Seven years; but not in less sums than five thousand dollars at a payment.
Sixth That upon the receipt of such payment, and every of them, the next annual payment thereafter, of Interest, shall be on the Balance of the principal Sum.
Seventh. Proper Instruments of writing may be drawn by a skilful professional man, to carry the true intent & meaning of the parties into effect.
Eighth. The regular payment of interest on the principal sum, until discharged, must be so secured as to give me no trouble in the collection—I mean upon whatever Balance shall be due, if payments are made.
If Mr Gird is disposed to bargain on these terms, which I conceive are very favourable for him, the matter may be closed as soon as he pleases, & the sooner the better, as other offers are made to—Sir Your Very Hble Servt

Go: Washington

